Ford, Judge:
The above case has been submitted on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed FLA by Commodity Specialist Frank L. Andrysiak on the invoice covered by the above-named protest, which were classified under Paragraph 353, Tariff Act of 1930, with duty at 11 %% ad valorem (T.D. 55816), consist of paper box machinery in chief value of metal, having no essential electrical features.
Plaintiff limits the above protest to the claim for classification under Paragraph 372 of said Act as paper box machinery of metal at the modified duty of 10% ad valorem, T.D. 55615.
The above protest is submitted for decision upon this stipulation.
Accepting the foregoing stipulation of fact, we find and hold the items of merchandise marked “A” and initialed on the invoices by the designated commodity specialist to be properly dutiable as paper box machinery, not specially provided for, in chief value of metal, at the rate of 10 per centum ad valorem under the provisions of paragraph 372, Tariff Act of 1930, as modified by Presidential proclamation to give effect to certain trade concessions negotiated at the 1960-61 tariff conference, 97 Treas. Dec. 157, T.D. 55615.
To the extent indicated the specified claim in this suit is sustained ; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.